11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Ex Parte Robert Munoz,                       * Original Proceeding

No. 11-15-00071-CR                           * April 2, 2015

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected Robert Munoz’s application for writ of habeas
corpus and concludes that the application should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the application
for writ of habeas corpus is dismissed.